 Mr. President, your unanimous election to the presidency of this Assembly is sure proof of the eminent personal qualities with which you have been so generously endowed and which have won for you today the esteem and confidence of this Assembly. That esteem, through you, goes to Algeria, your motherland, which throughout the sombre years of its history has fought with courage and determination to achieve its independence, and which today, under the noble guidance of its leader, Colonel Houari Boumediene, is the most successful example not only of the political, economic and cultural liberation of a nation, but also of a perceptive and tireless champion of universal social justice and of the full development of the third world.
148.	Your election pleases us all the more since it comes at a time when Africa, of which you are an illustrious son, is at a turning point in its total decolonization. We are convinced that your customary flexibility in negotiation, your dynamism and the clear thinking which has always characterized your approach to problems will enable our debates to reach realistic and practical solutions. My delegation would like to assure you that it pledges its full contribution to the success of this session of the General Assembly.
149.	I am also called on to repeat our expressions of appreciation to Mr. Benites of Ecuador, who during two sessions directed our work with wisdom, competence and devotion rarely equaled, especially in view of the exceptional circumstances of his presidency.
150.	This is also a good opportunity for us to reiterate to the SecretaryGeneral, Mr. Kurt Waldheim, the expression of the confidence of my Government because of his untiring and ceaseless efforts to render the Organization an effective instrument in the service of peace, social justice and security in the world. We publicly recognize the keen awareness with which the SecretaryGeneral has discharged his noble mission, to promote, at whatever cost, cooperation among the nations. Throughout his world travels his constant concern has been the endeavor to protect and defend understanding among men, peoples and nations.
151.	More than ever in the past, this Assembly requires that we all become more keenly aware of our international responsibilities, in the interest of the fate of mankind as a whole. Since the twenty-eighth session many changes have taken place in the world. It has been clearly demonstrated to us that it is high time for the Organization to be given the adequate moral and material power, which is needed effectively to thwart the misdeeds of the ever present or latent forces of retrogression and reaction.
152.	My delegation is pleased to welcome the new States Members of the Organization, Bangladesh, Grenada and GuineaBissau, which, through their admission, have enlarged the family of nations. Our particular welcome goes to the Republic of Guinea Bissau, which has achieved its independence at the cost of so many sacrifices. Our sister country knows very well what our sentiments were at the dawn of its hopes, and we express our best wishes as it takes its new path towards progress and full independence.
153.	In Africa, the thaw in the situation in the Territories administered by Portugal is an event without precedent in the history of that country, which was the most unshakable bastion of colonialism. That development calls for adjustments on our part, and the international community, in order to carry out its mission properly, must channel that change towards a successful conclusion that is to say that on the one hand it should strike an appropriate balance between social justice and economic growth and on the other hand it should promote the maximum conditions for the exercise of equality and freedom for all men.
154.	The efforts towards decolonization made by Portugal are appreciated by all of us. We know that the problem is to strike a balance between the imperatives of legal principles and the economic interests of the moment or of an era. That has often been the stumblingblock to the best of compromise formulas. Lisbon needed real courage to come to such a change of heart, but it is urgent to transform intentions into actions. Mozambique ar.d Angola await impatiently the glorious sun of real, authentic and unclouded independence.
155.	The crises and tensions in certain corners of our planet, the deportations and separations of peoples and nations, have always been, and still are, a matter of great concern for my country, whether the problems concern Palestine, Korea, Viet Nam, Cambodia or Cyprus. My Government still believes that any attempt to settle the crisis in the Middle East must take full account of the legitimate aspiration and inalienable right of the Palestinian people to return to the country of which they have been robbed, and to decide their own fate.
156.	The Government of Rwanda is following with great feeling the evolution of the situation in IndoChina. It hopes that the Paris agreements on Viet Nam will be fully implemented in order to improve the fate of the VietNamese people as a whole, We are pleased at the very substantial improvement of the situation in Laos and we follow with the closest attention, and with feelings of sympathy, the situation in Cambodia, a country torn apart by a long and harsh internal war. It is high time that an equitable and rapid solution be found, to bring that war to an end and allow the Cambodian people full opportunities of accomplishing the heavy task of national reconstruction and economic and social development.
157.	The Korean problem is a cause of great concern. My delegation has never ceased to assert from this rostrum that the Organization must deal effectively with that problem. After the withdrawal of foreign troops from the entire territory of Korea, the peaceful reunification of the country, without foreign interference, is a matter for the Korean people alone.
It is for them, in the full exercise of their sovereignty and independence, to bring about democratically the reunification of the country and to ensure its future. That is why the Organization should beware of sanctioning any acceptance of a separation between the Korean peoples. Rather it should facilitate renewed contacts between North and South Korea with a view to reaching an equitable solution to this most important problem.
158.	Finally the drama of Cyprus still warns us of the fragility of peace on our planet. Aims of geopolitical and strategic supremacy in the Mediterranean and the Balkan peninsula have created a new hotbed of tension, which could lead to incalculable consequences if it is not dealt with in time. The solution of the problem of Cyprus will come only from concerted efforts, on a basis of sovereignty and free from all foreign interference, of the two communities inhabiting the island of Cyprus.
159.	All sorts of foreign interference mark the four corners of the world, but IndoChina, more than any other region of the globe, has been a permanent source of conflicts and of insecurity. Today, as yesterday, the strengthening of peace and justice is one of the great aims of the United Nations. But everybody is aware that we live in a world of insecurity and injustice. This world which possesses this power of mass destruction; this world of local conflicts, sought and tolerated on behalf of power politics; this world where the most fundamental rights of men are daily flouted; this world of great masses, that have become aware of their destinies in the modern era, but have not become free from hunger and misery; this world, finally, where there is little security because many States have violated the principles solemnly proclaimed in declarations that reverberate around the walls of this house.
160.	The sovereign equality of all States, the noninterference in the domestic affairs of other States, the respect for the commitments undertaken in good faith, the peaceful settlement of disputes, the renunciation of the use of force, freedom and self-determination as well as universal social justice are the principles that should guide an international community worthy of our times and of future generations.
161.	Unfortunately, reality does not reflect these principles. It is said that peace reigns among the great of this world, that there is detente; but there are devastating conflicts in various parts of the planet. IndoChina, the Middle East, Cyprus and southern Africa are still theaters of internal conflicts, sources of destruction and of misery. Since the last world war there have been 50 local wars, all of them disastrous. The world today is full of contradictions and a series of euphemisms. Thus, total and complete disarmament is no longer mentioned; rather we talk about mutual control of armaments. Peace have taken the name of detente among the great Powers. Hence there will be no "war" unless it is an atomic war and unless the superPowers are directly involved.
162.	These are the facts that we cannot resign ourselves to. Far from finding an excuse for discouragement, the United Nations should redouble its efforts to become more effective. Universal morality advocates these efforts not only to thwart the nefarious forces of colonialism, racism and imperialism but also to silence weapons and to seek a new economic order which should transcend narrow egotisms and aim at universal social justice.
163.	Peace, a thinker has said, does not come by accident; it is created; it is built; it is a constant creation; it can be imagined only as a supreme duty rather than as the fruit of a well meaning order coming from outside. We are duty bound within our means and .our specific responsibility to work for the building of peace and international security. Our Organization cannot expect lasting peace as long as the arms race and the perfecting of increasingly deadly weapons and their introduction into hitherto peaceful regions proceed uncontrollably.
164.	The international community cannot believe in peace when here and there in the world there are wars of attrition, struggles for influence, and millions of victims are claimed throughout the world. The international community will not know true peace as long as the unrepentant supporters of colonialism, apartheid and of zionism oppose with bad faith the appeals of this Organization to abide by its recommendations and resolutions.
165.	The sixth special session forcefully proved that it is not only wars that violate peace but also social injustice. It is for this reason that we very clearly state that the international community will always be far removed from peace as long as three quarters of mankind possess only the right to live in poverty while a quarter of the inhabitants of the planet hold for themselves in their own consumer society 80 per cent of the wealth of the world.
166.	May I take this opportunity to deal with the problem of the present international economic situation. My delegation as well as others have expressed the views of their Governments on the nature of the economic relations between the developed and the developing countries. I do not claim that I am bringing up a new subject, but I think that we should return to these matters more insistently than in the past since any objective observer of the present international situation must acknowledge the fact that there has been no tangible improvement On the contrary, there are signs of deterioration that constantly cause us concern and worry.
167.	In almost all the developing countries, economic relations with the developed countries are characterized by a dependence that is far too close. The developing countries are forced to export raw materials and to import manufactured goods. But in this field, injustice and inequality could become the rule and could be systematized to the detriment of those who are weak.
168.	For over a century the terms of trade have constantly deteriorated and still do so to the detriment of the poor countries. These countries cannot influence the market laws that are set by the wealthy countries without any consultations with the developing countries. Thus the prices of raw materials follow the inherent factors of the political, economic and financial situation of the industrialized countries.
169.	The deficit in the balance of payments further aggravates the already precarious situation of our economies. The poor countries are deprived of a sizable amount of foreign currency upon which they were entitled to rely to cover the cost of imports they require in order to survive, such as capital goods and consumer items. The scarcity of these articles leads to a general increase in price since the local products inevitably follow the movement of inflation.
170.	We must also not forget that the reduction of imports has also reduced the revenues of States since in our countries customs duties generally represent the greater part of government revenue. Since the prices received for exports have also followed a downward curve the State is forced to subsidize exports for obvious economic and political reasons. Often this can be done only by reducing or eliminating export dues, which, again, is a drain on the national treasury and a policy from which we at the moment cannot escape.
171.	The situation that I have just outlined is serious enough to call on the international community to put an end to itFor, when all is said and done, proof has been given that in the long run the developed countries in turn may also suffer from an overall lack because of the breakdown in the harmony that should exist in international relations.
172.	In order to force the wealthy countries to take into account the interests of three quarters of mankind, some countries have already taken drastic measures to control the development and marketing of their own resources on terms which they themselves fix. But this is a decision that must fall to the sovereignty of each State, and my delegation has repeatedly and unreservedly supported this fact. We stress that the States that can today act in this way are not too numerous. It is therefore, more than ever, indispensable that an international understanding be arrived at on terms of trade between the wealthy and the poor countries.
173.	My delegation welcomes the conclusions and recommendations of the sixth special session, on raw materials and development. It was, in fact, encouraging for the international community to have recognized that it is urgent that everything possible be done to remedy the present situation by taking the necessary steps to improve the terms of trade for the developing countries by eliminating all maneuvers that might leave our countries in a deficit trade balance situation every year.
174.	But to achieve these goals, the international community must insist that the developed countries eschew all action detrimental to the poor countries. It is, therefore, urgent to take drastic measures to abolish the trade barriers with the developing countries. That trade must be carried out at prices that take into account the interests of the exporting countries. The various techniques designed to manipulate the raw materials market in order to force a decrease in prices must be eliminated from international trade practices, which must remain fair, sound and mutually advantageous.
175.	As I pointed out here at the sixth special session [2222nd meeting], for my country the question of world currency exchange is but one aspect of the much greater problem that covers the entire range of international relations, including the particular aspect of cooperation among nations. For years, the idea of international solidarity among the wealthy countries and the developing countries has been gaining ground. All the international conferences that have been held over the past decade have insisted, in vain, on the absolute necessity for the developed countries to lend their assistance to the economic and social development of the poor countries. Those appeals have fallen on deaf ears; and thus disturbing signs have been appearing more and more frequently in the gloom as the situation regarding assistance among nations deteriorates.
176.	In fact, since the world energy crisis, bilateral aid has been diminishing. Multilateral aid, which generally draws its resources from investments made by the developed countries, will inevitably follow this trend if the attitude of those countries is not changed. This is why my delegation takes this opportunity to make a solemn appeal to the developed countries, urging them to maintain and to improve the volume and quantity of their aid to the developing countries. In this field, certain developing countries deserve particular attention, above all those which, as a result of the petroleum crisis, have lost considerable amounts in foreign exchange.
177.	However, the picture is not entirely gloomy. For the developing countries, it is encouraging to note that international cooperation relations have more and more been assuming new forms. In fact, besides those vertical relationships that have hitherto existed between the rich countries and those less favored, and principally between the former colonial Powers and their ex-colonies, we are witnessing the birth of a new horizontal international cooperation. I mean the cooperation that has been in existence for some years now among the developing countries themselves. These relations already exist in Africa, where efforts at regional integration are ready under way, with varying degrees of success. The friendly and fruitful relations that have been building for some time between the African States and the Arab States constitute a specific example of such solidarity among the developing countries. More often than not it is a question of the type of cooperation that can speedily prove to be mutually advantageous to the partners involved. Arab countries with capital available to them .can channel that capital into productive sectors and thus participate in the development of the African countries, while at the same time being assured of an adequate and reasonable return on their investments of capital.
178.	My delegation is gratified at the progress achieved in this field. By their decision to create a development fund, the Arab countries that possess considerable financial means as a result of the petroleum prices have demonstrated to the world that the lofty proclamation of solidarity among the third world nations is not a mere exercise in rhetoric. The important actions they have taken in full exercise of their sovereignty deserve our admiration, for not only do they open up financial possibilities for the less favored countries but they also constitute a real change in international financial policy.
179.	Here likewise we have a profound transformation in the conception, on the part of the developing countries, of what they have to do in order to win the war against ignorance and want. In fact, for some years now our countries have realized that the development of the third world will take place first and foremost through the efforts of the parties concerned, and that foreign assistance will only complement our own efforts.
180.	This realization on the part of the developing countries constitutes a guarantee to the wealthy countries that th; assistance the latter may grant will not be wasted, for the simple reason that it is regarded by the beneficiary countries as a necessary complement for continued economic, social and cultural development of their populations, who mu be the first to benefit from assistance to development. For it is to my delegation an obvious fact that man must be the focal point of concern in any economic policy or plan /or cooperation.
181.	Since I have raised the problem of the economic, social and cultural development of our peoples, I should also like to set forth briefly the point of view of my delegation concerning the question of population growth, which is still a very timely subject. This obviously involves a complex problem that concerns individuals as much as States and each country as well as the international community as a whole; and it is precisely because we are dealing here with a complex problem that the views expressed and the solutions proposed with regard to the question of population growth are far from receiving unanimous approval. Some utter cries of alarm; in a few years there will be too many human beings on the earth and there will not be enough to feed them. For others, more optimistic, the as yet unexploited potential of the earth will be sufficient, and the real problem is to mobilize all the manpower and all the technology, so that every human being, thanks to his own labor and assisted by international aid, will have every opportunity to lead a new and better life.
182.	My delegation is of the view that, whatever the opposing positions may be, this question, in the last analysis, cannot be isolated from the general political context. The international community as a whole is involved. It is for this reason that my delegation was highly gratified at the initiative taken by the United Nations in convening the World Population Conference. We are very pleased that the third world succeeded in making itself heard there and was able to refute certain theories that all too often reflected only the selfishness of certain poorly disguised interests. For have we not, as a matter of fact, often heard it said that the developing countries should, at all cost, slow down the growth of their populations if they wish to develop? Certain theoreticians have gone even further than that and have subjected foreign assistance to the conditions of this twentieth century Malthusian policy. But in Bucharest the bell tolled with a different sound. The third world wanted to see birth control matched by a simultaneous limitation on the waste that goes on in the industrialized countries; in other words, they want to see a parallel reduction in both fecundity and inequality.
183.	My delegation is not unaware of truth of the profound realities and difficult problems created by the population explosion. On the contrary, Rwanda is all the more aware of those problems in that we are confronted with them. In fact, though a small country, we must feed a population of an average density of more than 150 inhabitants per square kilometer. In certain regions our population density reaches 200 or 300 inhabitants per square kilometer. And may 1 add that the annual rate of natural increase stands at about 3 per cent, while at the same time our arable land is being exhausted day by day and our limited means do not permit us for the time being to modernize our agriculture and live stock raising so as to increase their yield.
184.	Yet we believe that birth control, or, more generally, the slowing down of population growth cannot itself be set up as a valid policy. On the contrary, we are convinced that instead of being a goal, population policy must be considered as only one instrument among many used by a State to achieve its fundamental purposes, which must be primarily social and economic progress and the "welfare of its inhabitants. For after all, the latest discoveries of the scientists demonstrate that the present total resources of our planet could feed more than 30,000 million human beings. For this reason we agree with those who say that the target in the field of population should be that of improving the standards and qualities of each individual's existence, bearing in mind, on the one hand, the diversity of conditions in the different parts of the world, and, on the other, the sovereign right of each country to determine its own population policies.
185.	My delegation also feels that we should no longer try to impose a population policy that would be valid for the entire world. That is thinly disguised imperialism. We can agree to the United Nations coordinating national policies, but it must do so in absolute respect for the sovereignty of each State as also in respect for the right of each family to have the children it wants.
186.	As the French Minister of Labor and Population, Mr. Michel Durafour, stated:
"A population policy must be integrated into the general development policy that is a prerequisite for the prosperity of mankind. In this perspective, the developed countries must give their technical and financial assistance to the underdeveloped countries that request it."
187.	That statement coming from the representative of an industrialized country is highly encouraging. We hope that the other developed countries will adopt the same view and, above all, will implement it in the interest of the international community as a whole.
188.	My delegation once again makes a solemn appeal to all the wealthy countries not to express international solidarity merely by declarations of good intent that are not followed up by concrete acts. We still see the insufficiency of official development assistance. That assistance not only falls short of the needs of the third world and of what the industrialized nations can afford but it is only half of the target set by the International Development Strategy for the Second United Nations Development Decade. That target was to bring official development assistance up to 0.7 per cent of the gross national product of the developed countries. But, unfortunately, we note today that official aid has not passed the 0.35 per cent of the gross national product of all those countries.
189.	In speaking of this economic selfishness, we may recall another matter that is also of current interest, namely, the law of the sea. This is surely a field in which international understanding and cooperation should replace the traditional egotism of nations.
190.	It is regrettable that the Third United Nations Conference on the Law of the Sea that was just held at Caracas concluded without arriving at very positive results. On the contrary, the positions of the wealthy countries and those of the poor countries were so opposite that we might even say that the Conference was a failure.
191.	My country considers it normal that a coastal State should claim the right to a much larger maritime economic zone than the area that is at present held to constitute territorial waters.
192.	As regards the utilization of the sea, one principle has long prevailed, namely, the freedom of the high seas. To be sure, that principle corresponded with the colonial and naval interests of the great Powers. It was a satisfying basis for world order at a time when oceans were only used for navigation and fishing and in a manner that was relatively harmless for the marine environment. But that principle has already begun to be challenged. The development of technology has made possible a far greater and more intensive exploitation of the oceans. Thanks to modern technology, very possibly the resources of the ocean floor beyond the limits of national jurisdiction can soon be exploited on an industrial and commercial scale.
193.	It is to be feared that these resources will only profit a small number of countries that possess the advanced technical means required for large scale exploitation of this common wealth. In this field again, economic selfishness on the part of the developed countries may become widespread to the detriment of the countries of the third world, if we do not elaborate a new regime that will take into account the needs of mankind in general and of the developing countries in particular.
194.	A hard task awaits the codifiers of the new law of the sea, namely, to reconcile the particularly wide divergences of interest between States. In fact, the great Powers wish to maintain as wide a zone as possible, free from any restriction. On the other hand, the coastal States would like to monopolize the exploitation of the resources of the waters adjacent to their territories. It is therefore imperative that international law should succeed in taking account of the interests of both sides in order to ensure better worldwide cooperation.
195.	But there is another category of countries that follows questions concerning the law of the sea with an interest that is all the greater since they do not have a natural access to the sea the landlocked countries. My delegation asserts that, in order to survive, the landlocked countries must have free access to the sea and freedom of transit across the coastal States. And within the framework of international cooperation, they should also be able to take advantage of the harbor facilities and related services of the coastal States.
196.	We note that at present all countries seek to join or have already joined wide regional or international groups. Cooperation in this field therefore is possible. There are numerous examples all over the world to prove it. We all know how the landlocked countries of Europe have been able easily to gain access to the sea and thus develop their own maritime trade thanks to the understanding of their neighbors. All these examples prove that cooperation among the landlocked and coastal States is possible and that it can be consonant with respect for the interests of both sides. The new law of the sea will thus be founded on actual practice and will become a charter respected by everyone.
197.	It is imperative for all countries, including the landlocked countries, to be able to benefit from the wealth contained in the oceans. An equitable distribution must be carried out in the interests of the international community as a whole in order to ensure a balanced development which is an absolute condition for lasting peace among nations.
196. We trust that all these appeals will be heeded and thus by combining all their efforts men will cooperate from now on in the effective creation of a world of justice, progress, understanding and peace. A world where with the prospect of a new world order, all men of all continents and of all races will at long last be able to enjoy freedom, equality and dignity.
